DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

a signal processing module in claim 38; and
a signal processing module in claim 57.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 38-43, 45, 46, 49-52 and 56-58, 60-62 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to an abstract idea without significantly more. The claims recite (in independent claims 38 and 57) providing corresponding signaling containing information about a density of the wet concrete, based at least partly on the first sensed signaling and second sensed signaling received.
In claims 38 and 57, the limitation of determining corresponding signaling containing information about a density is a process that, under its broadest reasonable interpretation, covers (1) mathematical calculations and (2) performance of the limitation in the human mind, but for the recitation of generic computer components.  Regarding the mathematical calculations, the specification’s only disclosure regarding providing of signaling containing information about a density is the calculation of the density (see page 26 of the specification and claims 49 and 60 for examples). Regarding the performance of the limitation in the human mind, nothing in the claim precludes the step from practically being performed in the mind (with the aid of pencil and paper) other than reciting “a signal processor or processing module.” For example, but for the “signal processor or processing module” 
This judicial exception is not integrated into a practical application.  In particular, claim 38 only recites the additional elements of a ported unit having a linear coil actuator or processor, a linear coil, and a compression probe that provides first sensed signaling, a SONAR-based array that provides second sensed signaling and a signal processor/signal processing module that performs the steps of receiving the first and second sensed signaling and the step of providing the corresponding signaling information about a density.  Claim 57 only recites  the signal processor/signal processing module.  The ported unit (including the linear coil actuator or processor, the linear coil, and the compression probe) and the SONAR-based array are well-known structures (i.e. they are part of Applicant’s Admitted Prior Art) that perform the necessary data gathering for the judicial exceptions.  The signal processor/signal processing module is recited at a high level of generality (i.e. as a generic processor performing a generic computer function of determining signaling containing information about a density) such that it amounts to no more than mere instructions to apply the exception using a generic computer element.  Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Claims 38 and 57 are directed to an abstract idea,

Claim 39 further claims that the linear coil actuator or processor provides signaling.  This linear coil actuator or coil a well-known structure (as described for claims 38 and 57 above) that performs necessary data gathering for the judicial exceptions; therefore it does not integrate the abstract idea into a practical application or provide an inventive concept.  Furthermore, Claim 39 recites that the signal processor or signal processing module determines the compressibility of the wet concrete.  The limitation of determining the compressibility of the wet concrete is a process that, under its broadest reasonable interpretation, covers (1) mathematical calculations and (2) performance of the limitation in the human mind, but for the recitation of generic computer components.  Regarding the mathematical calculations, the specification’s only disclosure regarding determining the compressibility of the wet concrete is based on the calculation of the density (see claims 49 and 60 for examples) and the acoustic impedance (see equation 6). Regarding the performance of the 
Claims 40-43 and 45 provide additional details regarding the compressibility probe.  However, since these details merely describe a well-known structure that performs necessary data gathering for the judicial exceptions, they not integrate the abstract idea into a practical application or provide an inventive concept. Since Claims 40-43 and 45 recite abstract ideas (the limitations of parent claim 38), but do not recite any limitations that integrate the abstract ideas into a practical application or provide an inventive concept, Claims 40-43 and 45 are not eligible.
Claim 46 recites a signal processing module that is configured to determine a local compressibility of the wet concrete, based at least partly on corresponding measurements providing a measure of a spring constant, or spring rate, of a system, which comprises a stiffness of a mechanical assembly supporting a compression probe and a corresponding stiffness of the wet concrete local to the compression probe.  The limitation of determining a local compressibility of the wet concrete is a process that, under its broadest reasonable interpretation, covers (1) mathematical calculations and 
Claim 49 recites that the signal processor or signal processing module is configured to determine the density according to a relationship defined the claimed 
Claim 50 recites additional details regarding the SONAR-based array.  However, since these details merely describe a well-known structure that performs necessary data gathering for the judicial exceptions, they not integrate the abstract idea into a practical application or provide an inventive concept. Since Claim 50 recites abstract ideas (the limitations of parent claim 38), but does not recite any limitations that 
Claim 51 recites that the signal processor or signal processing module is configured to determine a mass flow based on a combination of the volumetric flow and a density measurement.  The limitation of determining the density is a process that, under its broadest reasonable interpretation, covers (1) mathematical calculations and (2) performance of the limitation in the human mind, but for the recitation of generic computer components.  Regarding the mathematical calculation, one having ordinary skill in the art understands the mathematical relationship between mass, volume and density; therefore the broadest reasonable interpretation of the limitation includes a mathematical calculation.  Regarding the performance of the limitation in the human mind, nothing in the claim precludes the step from practically being performed in the mind (with the aid of pencil and paper) other than reciting “by a processor.” For example, but for the “by a processor” language, “determining” in the context of this claim encompasses the user performing the calculation of the mass flow (with the aid of pencil and paper).  Therefore, Claim 51 claims an additional element directed toward a judicial exception.  Claim 51 does not recite any other elements that integrate the abstract idea into a practical application or provide an inventive concept. Since Claim 51 recites abstract ideas (including the new limitation of the claim and the limitations of parent claim 38), but does not recite any limitations that integrate the abstract ideas into a practical application or provide an inventive concept, Claim 51 is not eligible.
Claim 52 recites that the signal processor or signal processing module is configured to determine a density of the wet concrete.  The limitation of determining the 
Claim 58 recites the ported unit and the SONAR-based array.  However, since these details merely describe a well-known structure that performs necessary data gathering for the judicial exceptions, they not integrate the abstract idea into a practical application or provide an inventive concept. Since Claim 58 recites abstract ideas (the limitations of parent claim 57), but does not recite any limitations that integrate the 
Claim 60 recites that the signal processor or signal processing module is configured to determine the density according to a relationship defined by the claimed equation.  The limitation of determining the density is a process that, under its broadest reasonable interpretation, covers (1) mathematical calculations and (2) performance of the limitation in the human mind, but for the recitation of generic computer components.  Regarding the mathematical calculation, one having ordinary skill in the art understands the mathematical relationship between mass, volume and density; therefore the broadest reasonable interpretation of the limitation includes a mathematical calculation to determine the density.  Regarding the performance of the limitation in the human mind, nothing in the claim precludes the step from practically being performed in the mind (with the aid of pencil and paper) other than reciting “by a processor.” For example, but for the “by a processor” language, “determining” in the context of this claim encompasses the user performing the calculation of the density (with the aid of pencil and paper).  Therefore, Claim 60 claims an additional element directed toward a judicial exception.  Claim 60 does not recite any other elements that integrate the abstract idea into a practical application or provide an inventive concept. Since Claim 60 recites abstract ideas (including the new limitation of the claim and the limitations of parent claim 57), but does not recite any limitations that integrate the abstract ideas into a practical application or provide an inventive concept, Claim 60 is not eligible.
Claims 61 and 62 recite determining a proper mix or mixture of wet concrete based on a density measurement.  The limitation of determining a proper mix of mixture 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 38, 49-52 and 56-58 and 60-62 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent 9,423,379 issued to Cordeiro et al. (“Cordeiro”) in view of U.S. Patent 8,739,637 issued to Loose et al. (“Loose”), and Applicant’s Admitted Prior Art as disclosed in the Specification (“AAPA”) and U.S. Patent 7,367,240 issued to Gysling et al. (“Gysling”).  Although AAPA includes Gysling, Gysling is listed separately from AAPA for clarity.

	As for claims 38 and 57, Cordeiro teaches an apparatus comprising:
	a unit (acoustic wave generator; col. 3, lines 22-25) having a compression probe/fluid compressibility measurement probe (acoustic wave generator) configured to provide a compression force to a wet concrete flowing in a process flow pipe (col. 4, lines 5-8), and provide first sensed signaling containing information about (i.e. concerned with or related to) a compressibility (1/β) (acoustic impedance Z; col. 3, lines 29-45) of the wet concrete flowing in the process flow pipe, based on the compression force provided.
	Cordeiro teaches using the first sensed signaling (col. 3, lines 29-45); and

	Although Cordeiro teaches a sensor that calculates a density (col. 4, lines 11-12), Cordeiro does not explicitly teach a signal processor or signal processing module configured at least to: receive signaling containing information; and determine corresponding signaling containing information about a density based at least partly on the signaling received.
	However, Loose teaches a signal processor (14) or signal processing module configured at least to:
	receive sensed signaling containing information (from 12); and
	provide corresponding signaling containing information based at least partly on the signaling received (col. 6, lines 4-11).
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the apparatus of Cordeiro by including the signal processor as taught by Loose in order to easily and automatically use a well-known programmable computer structure to perform desired calculations.
	Cordeiro as modified by Loose does not teach that the unit having a compression probe is a ported unit as recited.  Cordeiro teaches that the unit is a compression probe that uses vibrations to determine the density of a medium (col. 3, lines 9-45), but Cordeiro does not disclose that the unit is ported.
	However, AAPA teaches a ported unit (20, 34) having a linear coil actuator or processor, a linear coil and a compression probe, the linear coil actuator or processor 
	Because Cordeiro and AAPA both teach units that use vibrations to determine the density of a medium, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the ported unit of AAPA for the unit of Cordeiro to achieve the predictable result of determining the density of a medium.
	Cordeiro as modified by Loose and AAPA does not teach a SONAR-based array as recited.  Cordeiro teaches that the speed of sound is part of the calculation to determine the density of the medium and that the speed of sound will vary according to the properties of the particular medium whose density is being measured (col. 3, lines 46-49), but Cordeiro does not provide a structure to measure the speed of sound.
	However, Gysling (as part of AAPA; see page 33, lines 17-20 of the instant specification) teaches a SONAR-based array (115-118) having bands (115-118) arranged on a process flow pipe (Fig. 4) and configured to sense sound propagating through the wet concrete (col. 7, lines 19-24), and provide second signaling containing information about a speed of sound at which sound travels within the wet concrete, based upon a sound speed sensed (col. 7, lines 19-24).
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the apparatus of Cordeiro, Loose and AAPA by including the SONAR-based array as taught by Gysling in order to 
	Cordeiro as modified by loose, AAPA and Gysling teaches a signal processor (Loose: 14) or signal processing module configured at least to:
	receive the first sensed signaling (Cordeiro: col. 3, lines 29-45 and Loose: from 12); and
	provide corresponding signaling containing information about (i.e. concerned with or related to) a density of the wet concrete, based at least partly on the first sensed signaling and second sensed signaling received (Cordeiro: col. 3, lines 29-45 and see Fig. 2 and col. 5, lines 13-17 and Loose: col. 6, lines 4-11 and Gysling: col. 7, lines 19-24).
	As for claim 57, Cordeiro as modified by Loose, AAPA and Gysling teaches a signal processor (Loose: 14) that performs the recited functions (see above).
	Regarding the recitation that the apparatus operates on wet concrete, the examiner notes that this recitation describes the intended use of that apparatus.  However, it has been held that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114 (II) and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Furthermore, it has been held that  "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims."  See MPEP 2115 In re Otto, 312 F.2d 937, 136 In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).

	As for claims 49 and 60, Cordeiro as modified by Loose, AAPA and Gysling teaches that the signal processor (Loose: 14) or signal processing module is configured to determine the density p of the wet concrete, based at least partly on a relationship defined by the equation:
                
                    ρ
                    =
                    
                        
                            β
                        
                        
                            
                                
                                    c
                                
                                
                                    2
                                
                            
                        
                    
                
            
	, where 
	c is speed of sound speed at which sound travels within the wet concrete and
	β is the bulk modulus of the wet concrete because Cordeiro determines the acoustic impedance Z (col. 3, lines 9-45) which is related to the compressibility and density by Z = β/c.  
	
	As for claim 50, Cordeiro as modified by Loose, AAPA and Gysling teaches that the SONAR-based array (Gysling: 115-118) is configured to determine a volumetric flow rate of the wet concrete flowing in the process flow pipe (Gysling: col. 12, lines 36-39).

	As for claim 51, Cordeiro as modified by Loose, AAPA and Gysling teaches 
that the signal processor (Loose: 14) or signal processing module is configured to determine a mass flow of a wet concrete based at least partly on a combination of the volumetric flow measurement and the density measurement (Loose: col. 7, lines 22-31).



	As for claim 56, Cordeiro as modified by Loose, AAPA and Gysling teaches that the compression probe (AAPA: 20, 34) is driven by an actuator (AAPA: 20d, 20e, 20f) and pushed into the wet concrete either in an oscillatory fashion (AAPA: page 20, lines 4-19), or pulsed at a certain repetition rate.

	As for claim 58, Cordeiro as modified by Loose, AAPA and Gysling teaches that the apparatus comprises either the ported unit having the fluid compressibility probe; or the SONAR-based array having the bands; or both (see the rejection of claims 38 and 57).

	As for claims 61 and 62, Cordeiro as modified by Loose, AAPA and Gysling teaches that the signal processor (Loose: 14) or signal processing module is configured to determine a proper mix or mixture of a wet concrete based at least partly on a density .

Claims 39, 40, 42 and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent 9,423,379 issued to Cordeiro et al. (“Cordeiro”) in view of U.S. Patent 8,739,637 issued to Loose et al. (“Loose”), Applicant’s Admitted Prior Art as disclosed in the Specification (“AAPA”) and U.S. Patent 7,367,240 issued to Gysling et al. (“Gysling”) as applied to claim 38, further in view of CN 201653832 by Lili et al. (“Lili”).

	As for claim 39, Cordeiro as modified by Loose, AAPA and Gysling teaches all the limitations of the claimed invention including that the linear coil actuator or processor is configured to provide linear coil actuation signaling to actuate the linear coil and push the compression probe, and provide the first sensed signaling containing information about a radiation impedance of the compression probe (AAPA: page 21, lines 17-23),
	except the signal processor or signal processing module is configured to determine the compressibility (1/β) of the wet concrete based at least partly on the first sensed signaling received.
	However, Lili teaches a signal processor (9) or signal processing module is configured to determine a compressibility (1/β) of the wet concrete (Abstract) based at least partly first sensed signaling received.
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the signal processor of Cordeiro, 

	As for claim 40, Cordeiro as modified by Loose and Lili teaches that the apparatus comprises the ported unit (AAPA: 20a, 34) is a vibrating or pulsed piston (AAPA: page 20, line 4 - page 22, line 4; page 27, lines 20-22 and page 29, line 5).
As for claim 41, Cordeiro as modified by Loose, AAPA and Gysling teaches that the compressibility probe (AAPA: 20, 34) provides a localized compressibility test of the wet concrete (Cordeiro: the measurements to determine the acoustic impedance are the localized compressibility test; col. 3, lines 29-45)

	As for claim 42, Cordeiro as modified by Loose, AAPA, Gysling and Lili teaches that the compression probe (AAPA: 20) is driven by an actuator (AAPA: 20d, 20e, 20f) and pushed into the wet concrete (AAPA: see Fig. 1b).

	As for claim 43, Cordeiro as modified by Loose, AAPA, Gysling and Lili teaches all the limitations of the claimed invention,
	except that the compression probe has a displacement of about 100 - 300 microns.
	However, Cordeiro teaches that acoustic waves may be generated by a piezoelectric element and AAPA teaches a vibrating piston.  Both elements typically have small displacements.  Furthermore, it has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the displacement of the compression probe to be the claimed displacement to achieve the predictable result of vibrating the medium to determine its properties.

Claim 44 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent 9,423,379 issued to Cordeiro et al. (“Cordeiro”) in view of U.S. Patent 8,739,637 issued to Loose et al. (“Loose”), Applicant’s Admitted Prior Art as disclosed in the Specification (“AAPA”), U.S. Patent 7,367,240 issued to Gysling et al. (“Gysling”) and CN 201653832 by Lili et al. (“Lili”) as applied to claim 42, further in view of U.S. Patent 5,527,175 issued to Face et al. (“Face”).

	As for claim 44, Cordeiro as modified by Loose, AAPA, Gysling and Lili teaches all the limitations of the claimed invention including the first signaling contains information about a local compressibility of the wet concrete (Cordeiro: col. 3, lines 40-42),
	except that the signal processor or signal processing module is configured to determine a dynamic response to move the piston a given distance based at least partly on the first signaling received.

	It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the signal processor of Cordeiro, Loose, AAPA, Gysling and Lili by including the function of determining a dynamic response as taught by Face in order to improve the firmness of the concrete medium (Face: col. 4, line 66 - col. 5, line 15).
	Regarding the recitation that as the piston is pushed into the wet concrete in a repetitive mode, the wet concrete surrounding the compressibility probe does not effectively have time to respond, the examiner notes that this describes the characteristics of the medium worked upon.  However, it has been held that "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims."  See MPEP 2115 and In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).

Claim 45 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent 9,423,379 issued to Cordeiro et al. (“Cordeiro”) in view of U.S. Patent 8,739,637 issued to Loose et al. (“Loose”), Applicant’s Admitted Prior Art as disclosed in the Specification (“AAPA”) and U.S. Patent 7,367,240 issued to Gysling et al. (“Gysling”) as applied to claim 38, further in view of U.S. Patent Application Publication 2007/0175273 by Follini et al. (“Follini”).

As for claim 45, Cordeiro as modified by Loose, AAPA and Gysling teaches all the limitations of the claimed invention
	except that the signal processor or signal processing module is configured to determine either a displacement or acceleration of the compression probe.
	However, Follini teaches determining either a displacement (paragraph [0048]) or acceleration of compression probe (118a).
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the signal processor or signal processing module of Cordeiro, Loose, AAPA and Gysling to determine a displacement or acceleration of the piston as taught by Follini in order to continuously monitor and positively control the piston (Follini: paragraph [0048]).

Claim 46 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent 9,423,379 issued to Cordeiro et al. (“Cordeiro”) in view of U.S. Patent 8,739,637 issued to Loose et al. (“Loose”), Applicant’s Admitted Prior Art as disclosed in the Specification (“AAPA”) and U.S. Patent 7,367,240 issued to Gysling et al. (“Gysling”) and U.S. Patent Application Publication 2007/0175273 by Follini et al. (“Follini”) as applied to claim 45, further in view of CN 201653832 by Lili et al. (“Lili”).

	As for claim 46, Cordeiro as presently modified by Loose, AAPA, Gysling and Follini teaches all the limitations of the claimed invention

	However, Lili teaches a signal processor (9) or signal processing module that is also configured to determine a local compressibility of a wet concrete, based at least partly on corresponding measurements providing a measure of a spring constant, or spring rate, of a system, which comprises a stiffness of a mechanical assembly supporting a compression probe and a stiffness of the wet concrete local to the compression probe (Lili: Abstract), so that if the stiffness of the mechanical assembly is known, including through calibration without a backing fluid, the local compressibility of the wet concrete can be inferred from the corresponding measurements made.
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to further modify the signal processor of Cordeiro, Loose, AAPA, Gysling and Follini to determine a local compressibility as taught by Lili in order to determine the long-term strength of newly poured concrete (Lili: Abstract).

Claim 63 and 64 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent 9,423,379 issued to Cordeiro et al. (“Cordeiro”) in view of U.S. Patent 8,739,637 issued to Loose et al. (“Loose”), Applicant’s Admitted Prior Art as disclosed in the Specification (“AAPA”) and U.S. Patent 7,367,240 issued to Gysling et al. (“Gysling”) as applied to claims 61 or 62, further in view of U.S. Patent 5,527,175 issued to Face et al. (“Face”).

	As for claims 63 and 64, Cordeiro as presently modified by Loose, AAPA and Gysling discloses the apparatus according to claims 61 or 62 (see the rejections of claims 61 and 62 above).
	Cordeiro as presently modified by Loose, AAPA and Gysling does not disclose that the corresponding signaling includes signaling to control the amount of air in the proper mix or mixture of wet concrete.
	However, Face discloses corresponding signaling that includes signaling (a signal to vibrate the wet concrete; col. 15, lines 14-21) to control the amount of air in the proper mix or mixture of wet concrete (i.e. vibrating the wet concrete decreases the amount of air; col. 1, lines 47-54 and ).
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the signaling of Cordeiro, Loose, AAPA and Gysling to include signaling to control the amount of air as disclosed by Face in order to reduce the presence of air pockets that reduce the strength of the final mixture (Face: col. 2, lines 27-30).

Response to Arguments
Applicant's arguments filed 1/4/2022 have been fully considered but they are not persuasive.
	On pages 11-13 of the Remarks, Applicant argues that the claimed invention is statutory subject matter because the performing signal processing transformation is statutory subject matter.  The examiner respectfully disagrees.  The examiner notes that Applicant admits that the signal processing transformation is based on the equation ρ = β/c2.  This supports the interpretation that the step of providing corresponding signaling is a mathematical concept.
On pages 14-15 of the Remarks, Applicant argues that the combination does not disclose providing signaling containing information about any compressibility.  The examiner respectfully disagrees.  The examiner has broadly interpreted information about compressibility to include information (such as density or acoustic impedance) concerned with or related to compressibility (e.g. the relationship can be expressed via  equations).  Cordeiro discloses providing first signaling containing information about a compressibility in col. 3, lines 29-45, where the acoustic impedance Z of the wet concrete (i.e. the slurry) is information about (i.e. concerned with or related to) compressibility of the wet concrete, as disclosed by Applicant in equation 6 and the equation of claim 49 (page 13 of the instant specification).
On page 15 of the Remarks, Applicant argues that Cordeiro does not disclose providing a compression force using a compression probe forming part of a ported unit.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The examiner notes that the combination discloses providing a compression force using a compression probe forming part of a ported unit.  
On page 15 of the Remarks, Applicant argues that Cordeiro does not disclose that its acoustic wave generator or its acoustic wave detector provides signaling containing information about any compressibility.  The examiner respectfully disagrees.  The examiner has broadly interpreted information about compressibility to include information (such as density or acoustic impedance) concerned with or related to compressibility (e.g. the relationship can be expressed via  equations).  Cordeiro discloses providing first signaling containing information about a compressibility in col. 3, lines 29-45, where the acoustic impedance Z of the wet concrete (i.e. the slurry) is information about (i.e. concerned with or related to) compressibility of the wet concrete, as disclosed by Applicant in equation 6 and the equation of claim 49 (page 13 of the instant specification).
On pages 15-16 of the Remarks, Applicant argues that Loose, AAPA and Gysling do not teach providing corresponding signaling containing information about a density of the wet concrete.  However, the examiner notes that the examiner does not rely on those references to provide corresponding signaling containing information about a density of the wet concrete.  Instead, Cordeiro teaches providing corresponding signaling containing information about a density of the wet concrete.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853